Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim(s) 1-15 and 18-22 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the first multi-dimensional feature vector” on line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15, 18, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Black (US 2010/0111370).

	Referring to Claim 1, Black teaches a method comprising:
receiving, by one or more hardware processors, an image of a subject (see Black Fig. 4);
generating a first dimensional feature vector (see Black ¶0199, the shape coefficient is a K-dimensional vector) representing the physical attributes of the subject (see Black ¶0057-60, the fitted model is generated based on the image scan data; ¶0176, the models are represented by a shape coefficient and a gender), the first multi-dimensional feature vector generated to represent at least a gender (see Black ¶¶0176,63, the shape coefficients represent genders both directly because they are linked to a model with a gender and indirectly because they “become separated in very distinctive clusters” for “men and women”), a global body shape (see Black ¶0200, the shape coefficient also represents individual points in hyperplanes), and a local body shape (see Black ¶0199, the shape coefficient also represents height), the local body shape representing features associated with one or more points on a body of the subject (see Black ¶0054, the height represents a body which has hands, feet, and major joints as depicted in figure 5), the see Black ¶0054, major joints);
causing display, by the one or more hardware processors, of a second image via a computer interface, the second image representing a model, the model selected from a plurality of different models (see Black ¶0401, “the database of stored models is searched for the closest matching body shape for which an image (or graphical representation) of the model in that item exists. This image is then displayed to the user”; also see ¶¶0062,66 for further discussion of the display of models, matching of models, and database of models), the model selected based on a comparison of the first multi-dimensional feature vector representing the physical attributes of the subject and a second multi- dimensional feature vector associated with the model and the first feature vector (see Black ¶¶0266,274-275, the matching is based on shape coefficient distance between the models);
receiving, by the one or more hardware processors, a selection of an item of clothing (see Black ¶¶0391,0392, the user clicks a button to obtain their size for a given garment which initiates the search and matching);
causing display, by the one or more hardware processors, of a representation of the selected model wearing the selected item of clothing (see Black ¶0401, “the database of stored models is searched for the closest matching body shape for which an image (or graphical representation) of the model in that item exists. This image is then displayed to the user”).



	Referring to Claim 18, Black teaches the non-transitory computer readable storage medium of claim 15, the operations further comprising configuring the apparatus to transmit the image to a server, and receiving the second image from the server (see Black ¶0062).

	Referring to Claim 20, Black teaches the non-transitory computer readable storage medium of claim 15, the operations further comprising configuring the apparatus to transmit data indicating the selection to the server, and receiving the third image from the server (see Black ¶0062).
Referring to Claim 21, Black teaches the method of claim 1, wherein the selection of the models is from a set of models synthesized based on a population distribution of an attribute (see Black ¶0126, the generated low dimensional parametric models each represent populations of people).
Referring to Claim 22, Black teaches the non-transitory computer readable storage medium of claim 15,  wherein the first multi-dimensional feature vector is generated to indicate attributes of the subject including a girth of neck value, a girth of shoulder value, a girth of chest value, a girth of waist value, and a girth of hip value.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2010/0111370) in view of Schackne (US 2005/0234782).

	Referring to Claim 6, Black teaches the method of claim 1. Black does not determining a size of the selected item of clothing, and generating the representation of the model wearing the item of clothing based on the size of the selected item of clothing. However, Schackne teaches this (see Schackne ¶0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Black would continue to teach displaying a representation of the model wearing the clothing except that now the clothing would be sized accordingly. This is a predictable result of the combination.

.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2010/0111370) in view of Son (US 2015/0109415).

		
	Referring to Claim 19, Black teaches the non-transitory computer readable storage medium of claim 18. Black does not teach configuring the apparatus to transmit the depth map to the server. However, Son teaches this (see Son ¶0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Black would still teach capturing an image and creating a model of a user except that now it would also transmit the depth map to the server according to the teachings of Son. This is predictable result of the combination.

Remarks
Claims 2-5, 7, 9-12, 14 are not in condition for allowance because they are rejected under 35 U.S.C. 112.
The applicant’s arguments are directed to newly amended limitations which have been fully addressed above by the new rejection.
	The examiner respectfully reminds applicant that claim 1 would be allowable if claim 2 were rolled up into claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684